Scott, J.:
This is an action against a street paving company and its sureties for damages resulting from an alleged failure of the paving company to comply with the terms of its contract with the city as to keeping the pavement laid by it in repair.
The contract was dated April 13,1903, and provided for paving with asphalt pavement Twenty-third street from Avenue A *487to Broadway in the city of New York. By its terms the contractor was required to begin the work on such date as the president of the borough shall notify it to begin. The work was accordingly begun in the latter part of September or the early part of October, 1903, and was entirely completed by October 24, 1903, except a very small portion thereof, estimated to have amounted to not more than three per cent of the whole work. The portion of the street not paved consisted of a strip between Madison and Fourth avenues which was occupied and in use by a builder engaged in the construction of a large building and which was so barricaded off that it was impossible for the paving contractor to pave the surface. The surface of the street was thus occupied under a series of permits issued by the city of New York commencing in July, 1903, and extending until October, 1904. As soon as the obstruction had been removed the paving contractor paved the portion of the street which had been thus obstructed. It appears that the officers of the paving contractor frequently but vainly protested to the city authorities against being thus prevented from completing its work, and even asked for a final certificate as to the work done to the end that it might obtain a release of the percentage retained by the city to insure the full performance of the work. So much of the work as was completed in 1903 was at once thrown open to public traffic. The final certificate was not given until October 18, 1904.
The contract provided that the contractor should “maintain said pavement in good condition to the satisfaction of the President for the period of five years from the final completion and acceptance thereof,” and to carry out this provision it was further provided that the contractor should, when notified so to do by the president of the borough, repair and make good any defects which should develop “at any time during the period of five years from the date of the acceptance of the whole work. ”
The repairs, for the refusal to make which defendants are now sued, were required to be made wholly in these parts of the street in which the pavement had been completed in October, 1903, except possibly a small and negligible portion not affecting more than half a dozen square feet. The earliest notice to *488repair proven upon the trial was dated March 16, 1909, which was more than five years after the greater portion of the work had been completed and put in public use as above detailed, hut less than five years after the completion of the entire work and the granting of the final certificate.
The plaintiff’s contention is that the period of five years during which the contractor was bound to keep the pavement in repair did not begin to run until the whole work had been completed and formally accepted by the city and a final certificate given. If this contention be upheld, the result will be that as to ninety-seven per cent of the work done, the contractor’s obligation to keep the pavement in repair will be extended to six years through no fault of its own, hut solely in consequence of the act of the city in permitting á portion of the surface to he paved to be so occupied that the contractor could not complete its work. Such a result would be manifestly inequitable. In every contract of this nature there is an implied obligation on the part of the employer to give to his contractor access to the place at which the work is to be performed and reasonable facilities for performing it. (Mansfield v. N. Y. C. & H. R. R. R. Co., 102 N. Y. 205, 213; Del Genoveses. Third Ave. R. R. Co., 13 App. Div. 412; affd., 162 N. Y. 614.) The contractor in this case was hound by its contract to commence work when ordered so to do by the borough president, and to proceed to its completion promptly. This it did - so far as it was able, and its inability to completely finish it was due to the positive act of the city in granting permits for the occupation by another of a part of the street. As to the portion so occupied the contractor was powerless. It could not gain access except by the act of the city, and it not only refused to act, but continued to renew the permits for occupation by the builders.
The case is entirely similar to one recently decided in this court. (City of New York v. Interstate Paving Company, 151 App. Div. 114.) In that case as in this the contract was for the paving of a street; a part of the work was completed, hut the remainder could not be completed because another contractor was working there; the completed part was thrown open to public traffic, but final acceptance and the giving of the final certificate was postponed until the whole work had *489been completed. The city made the same claim in that case as it does in this, to wit, that the contractor was to keep the pavement for the whole extent of the contract distance in repair for a period of five years from the date of the completion of all the work. For reasons clearly stated by Mr. Justice Dowling, which need not here be reiterated, this court said: “We do not think the contract can reasonably be so construed.” In my opinion the same reasoning applies to the present case and the same conclusion must be arrived at.
It follows that the judgment and order appfealed from should be reversed. Both parties moved at the trial for the direction of a verdict, thus conceding, as indeed is obvious, that no disputed question of fact is involved. The complaint should, therefore, be dismissed, with costs to appellants in this court and the court below.
McLaughlin and Dowling, JJ., concurred; Ingraham, P. J., and Hotchkiss, J., dissented.
Judgment and order reversed, with costs, and complaint dismissed, with costs. Order to be settled on notice.